Citation Nr: 1110184	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-24 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in North Little Rock, Arkansas, which denied entitlement to TDIU.

In March 2009, the Veteran indicated that he did not wish to appear at a hearing before the Board; as such, the Board may proceed with appellate review.

The Board notes that the Veteran submitted a March 2007 notice of disagreement (NOD) expressing his disagreement with the August 2006 denial of his claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to TDIU.  In a subsequent July 2007 rating decision, the RO granted service connection for PTSD, assigning a 70 percent rating.  This decision was a complete grant of benefits with respect to the PTSD issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to TDIU is the only issue presently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently service-connected for PTSD, rated as 70 percent disabling.  He contends that this disability is of such severity that it has rendered him unemployable and in turn entitles him to TDIU.  After a thorough review of the claims file, the Board finds that the record is not sufficiently developed to ensure an informed decision.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Specifically, a "substantially gainful occupation" is one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works.  Faust v. West, 13 Vet. App. 342, 356 (2000).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see also Faust, 13 Vet. App. 342.  

In an August 2007 statement, the Veteran informed VA that his employment information had recently changed.  Specifically, he had lost his job at Brickhouse Grill in July 2007.  Additionally, his work at O'Charley's fluctuated constantly, and he was currently working 20 hours a week.  In February 2008, the RO sent the Veteran a letter asking him to provide his updated employment information by completing and returning a VA Form 21-4192, Request for Employment Information.  In response, the Veteran notified VA in an April 2008 statement that he was planning on submitting additional information in support of his TDIU claim.  To date, VA has not received any additional information or evidence from the Veteran despite having given him ample opportunity to do so.  The Veteran's claim was readjudicated in a September 2008 supplemental statement of the case (SSOC). 

The Veteran's representative recently indicated in a February 2011 written brief presentation that the Veteran, who had extremely limited funds, comprehension and memory, could not presently get the necessary information and documents ready for VA.  It was requested that this case be remanded so that VA could assist him in getting the facts to support his claim for TDIU.  

In this case, the Veteran's employment information from O'Charley's reflects that, as of June 2007, the Veteran was employed on a part-time basis, with gross earnings of $196.00 a week.  According to current statistics provided by the U.S. Department of Commerce, Bureau of the Census, the poverty threshold for one person under the age of 65 was $10,787 in 2007.  See U.S. Department of Commerce, Bureau of the Census, Current Population Survey, Poverty Threshold: 2007 <http://www.census.gov/hhes/www/poverty/data/threshld/thresh07.html>.  Thus, even assuming the best case scenario that the Veteran was continuously employed throughout 2007 without reduction in his gross weekly earnings, his earned annual income nevertheless would have fallen short of the poverty threshold for one person.  See Faust, 13 Vet. App. at 356.  In this regard, the Board finds that there is some evidence indicating that although the Veteran is shown to be employed, his work may be merely marginal.  See Moore, 1 Vet. App. 356.  

In light of the foregoing, this case must be remanded in order for the agency of original jurisdiction (AOJ) to assist the Veteran in obtaining additional employment information.

The Board also notes that the most recent VA examination of record is from June 2007.  The only employment noted at the time was part-time work at a restaurant.  However, a July 2007 VA Form 21-8940 reflects that the Veteran was in fact working two part-time jobs-at O'Charley's and Brickhouse Grill-during this time.  In addition, as noted above, the Veteran subsequently reported that he had been terminated from his job at Brickhouse Grill.  In this regard, while the June 2007 examination does not appear to be "dated," there is some indication in the record that the Veteran's ability to maintain substantially gainful employment may have since changed.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted).  As such, the Board finds the June 2007 psychiatric examination report to be inadequate upon which to base the decision on the TDIU issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  On remand, the Veteran should be scheduled for a new examination to assess the effect of his service-connected PTSD on his ability to obtain or maintain substantially gainful employment.

The Board further observes that the claims file does not contain any medical treatment records beyond July 2007.  On remand, the AOJ should determine there are any outstanding VA records relating to PTSD treatment or vocational rehabilitation and associate any such records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran and his representative a letter asking them to return a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. In particular, it is requested that updated information about his employment history be provided.  Each of his current and former employers should then be contacted and asked to return a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit.  

2. The AOJ should also obtain any and all outstanding VA records relating to PTSD treatment and vocational rehabilitation from July 2007 to present.  All efforts to obtain these records should be documented in the claims file.

3. The AOJ should then schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD and determine whether the PTSD, alone, renders him unemployable.  The Veteran's claims file must be available to the examiner for review in conjunction with the examination.  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's PTSD on his ability to obtain or maintain substantially gainful employment.  In doing so, the examiner should be mindful that marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  

4. Thereafter, the AOJ should readjudicate the claim of entitlement to a TDIU rating.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


